     Case 4:18-cr-01256-CKJ-JR Document 63 Filed 03/26/19 Page 1 of 1



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     BEVERLY K. ANDERSON
 3   Assistant U.S. Attorney
     Arizona State Bar No. 010547
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: bev.anderson@usdoj.gov
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                              CR 18-01256 TUC CKJ (JR)
10
                            Plaintiff,                      NOTICE OF PUBLICATION
11
             vs.
12
13   Joshua Joel Pratchard,
                          Defendant.
14
15         PLEASE TAKE NOTICE that notice of the Preliminary Order of Forfeiture in this

16   action was posted on an official internet government website (www.forfeiture.gov) from

17   February 13, 2019 through March 14, 2019. The Affidavit of the Asset Forfeiture Paralegal

18   and Advertisement Certification Report are attached.

19         Respectfully submitted this 26th day of March, 2019.

20                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
21                                            District of Arizona
22                                            s/ Beverly K. Anderson
23                                            BEVERLY K. ANDERSON
                                              Assistant U.S. Attorney
24
25   Copy of the foregoing served electronically or by
     other means this 26th day of March, 2019, to:
26
     Dan H. Cooper, Esq.
27   Attorney for Defendant Pratchard
28
